Citation Nr: 1717399	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to a disability rating in excess of 20 percent for DDD of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Virginia A. Girard, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2006 and April 2014 rating decisions.

In August 2006, the RO, inter alia, denied service connection for radiculopathy and continued a 20 percent rating for DDD of the lumbar spine.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007. 

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In January 2010, the Board remanded the claim for service connection for radiculopathy, as secondary to service-connected DDD of the lumbar spine, and the claim for a rating in excess of 20 percent for DDD of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. After accomplishing further action, in a May 2011 rating decision, the AMC granted service connection for radiculopathy, and assigned an initial 10 percent rating, effective February 13, 2006.  This rating decision resolved the claim for service connection, (and the Veteran did not appeal either the effective date or rating assigned).  The AMC continued to deny the claim for a rating in excess of 20 percent for DDD of the lumbar spine (as reflected in a May 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In August 2011, the Board again remanded the claim for a disability rating in excess of 20 percent for DDD of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), to the RO, via the AMC for further development.  After completing additional development, the AMC continued to deny the claim for a rating in excess of 20 percent for DDD of the lumbar spine (as reflected in an April 2016 SSOC), and returned this matter to the Board for further appellate consideration. 

In the April 2014 rating decision, the RO denied service connection for PTSD and an acquired psychiatric disorder.  In February 2015, the Veteran filed an NOD, an SOC was issued in June 2016, and the Veteran filed a substantive appeal (via a VA Form 9)in July 2016. 

As for the matter of representation, the Board notes that the claims file reflects that the Veteran was previously represented by the Missouri Veterans Commission (as reflected in a March 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2007, the Veteran filed a VA Form 21-22, appointing the Colorado Division of Veterans Affairs as his representative.  Thereafter, the Veteran filed a VA 21-22a, Appointment of Individual as Claimant's Representative in January 2012, appointing private attorneyVirginia A. Girard-Brady as his representative.  The Board has recognized the change in representation. 

For reasons made clear below, the Board has bifurcated the psychiatric claim as reflected in items 1 and 2 on the title page.  The Board's decision addressing the matter of  service connection claim for PTSD is set forth below.  The matter issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased disability rating for DDD of the lumbar spine are addressed in the remand following the order; these matters are being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Although the evidence of record reflects that the Veteran has a current diagnosis of PTSD that is associated with his alleged in-service stressor, the preponderance of the competent, probative evidence reveals that the Veteran did not engage in combat with the enemy and was not a prisoner of war (POW) during his period of service, his claimed stressors are not related to fear of hostile military or terrorist activity, and the occurrence of the claimed stressor is not estasblished by credible evidence of record.CLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this appeal, in a July 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, as well as, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2014 rating decision reflects the initial adjudication of the claim after issuance of the July 2013 letter. 

Relevant to VA's duty to assist, the Veteran's service personnel and treatment records, private medical records, and VA treatment records from March 2003 to June 2016 are associated with the claim file.  Moreover, the Veteran has not identified any other sources of relevant evidence.  Also of record and considered in connection with the claim are various statements of the Veteran and his attorney.  The Board finds that no further action on the claim herein decided, prior to appellate consideration, is required. 

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claim for PTSD; however, as explained below, no such examination is required with respect to this matter.  
In summary, pertinent to the claim herein decided, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran served as a U.S. Air Force fuel specialist.  In June 2013, the Veteran's attorney submitted a statement indicating that the Veteran asserts he is entitlement to service connection benefits for an acquired psychiatric disorder to include PTSD.  The RO sent letters dated in July 2013 and October 2013 to the Veteran  requesting that he furnish details regarding the stress event(s) that caused his PTSD.  The Veteran did not provide the requested information.  Nonetheless, the Veteran's Vet Center Records and VA treatment records document that the Veteran reported that part of his duties while he was stationed in Taiwan during active duty service was to unload body bags on aircrafts from Vietnam.  He noted that some of the body bags included service members he had met or known on R and R or stopovers in Taiwan.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain identified chronic diseases, to include psychoses, may be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service. 38 U.S.C.A. §§1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), other specified schizophrenia spectrum or other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance-induced psychotic disorder but not PTSD, agoraphobia, depressive, anxiety, or panic disorders.  38 C.F.R. § 3.384 (2016).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

When, as here, a case is certified to the Board on or after August 4, 2014, the diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  38 C.F.R. § 4.125(a).  See 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125to reference DSM-5).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  This claim was certified to the Board in January 2017.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied to claims pending before the Board.  Id. 

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010). 

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  A January 2013 private treatment record shows that the Veteran was diagnosed with PTSD related to exposure to body bags.  A VA treatment record dated in July 2012 shows that the Veteran was diagnosed with PTSD under DSM IV related to handling body bags of dead soldiers.  Therefore, two of the three elements for establishing service connection for PTSD have been satisfied. 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, in this case, the Veteran's alleged stressor is not related to combat, being a prisoner of war, or fear of hostile military or terrorist activity.  Furthermore, the evidence of record does not otherwise indicate that the Veteran's PTSD is related to combat, being a prisoner of war, or fear of hostile military or terrorist activity.  Accordingly, there must be credible supporting  evidence of record that the alleged stressor actually occurred to warrant service connection for PTSD.

The Veteran's service records do not support the occurrence of any claimed stressor.  The Veteran did not complete VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-traumatic Stress Disorder, sent to the Veteran in July 2013.  The Veteran's VA and private treatment records show that he reported handling body bags while stationed in Taiwan as a refueler.  The RO sent another letter to the Veteran in October 2013 informing the Veteran that they needed specific details of the incidents that resulted in PTSD including the alleged stressful incidents that he had to unload body bags.  The Veteran did not provide any additional details on the alleged stressors.  The RO determined in March 2014 after consulting with the Joint Services Records Research Center (JSSRC) that there was a lack of information sufficient to corroborate the stressors associated with the service connection claim for PTSD.  The Veteran's service personnel records include a performance report evaluating the Veteran from November 18, 1969 to February 28, 1971 while the Veteran was stationed in Taiwan.  The report documented the duties that the Veteran engaged in as a fuel storage operator in Taiwan, which included issuing bulk and packaged products to the distribution center and using agencies.  There is no indication in the report or in the Veteran's service personnel record that the Veteran's duties included handling body bags.  In light of the foregoing, the Board finds that the record does not contain any evidence to support the Veteran's lay statements of the alleged stressors that occurred during active military service.  
the evidence of record does not warrant an examination because there is sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no supporting evidence of the Veteran's alleged in-service stressor, which is required under 3.304(f) for stressors that are not a result of fear of hostile military activity, a prisoner of war experience, or the Veteran engaging in combat with the enemy.  Based on the foregoing, the Board concludes that no further development of the claim is warranted, to include providing the Veteran with a VA examination.

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 U.S.C.A. § 5103A (West 2038 C.F.R. § 3.159(c)(4) (2016).  see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no supporting evidence of the Veteran's alleged in-service stressor, which is required under 3.304(f) for stressors that are not a result of fear of hostile military activity, a prisoner of war experience, or the Veteran engaging in combat with the enemy.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

In this case, the evidence indicating that the Veteran experienced an alleged in-service stressor is his own uncorroborated statements.  However, as noted above, under these circumstances, the Veteran cannot verify a non-combat stressor solely on the basis of his own lay assertions.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain service records, lay statements, or other corroborative evidence, which substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor(s).  Id.  There is no credible supporting evidence from personnel records, lay statements from other service members, or other corroborating evidence in the record to support the Veteran's contention that the claimed events occurred.  As none of the Veteran's diagnoses of PTSD were based upon a verified in-service stressor, the claim of service connection for PTSD must be denied.  

In conclusion, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  Therefore, entitlement to service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Regarding the matter of theVeteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Veteran's attorney has indicated that the Veteran's depression may be caused by or aggravated by his service-connected back disability, citing a February 2006 VA treatment record reflecting the psychologist's determination that the Veteran had major depression complicated by psychological stressors and chronic back pain.  In light of the foregoing, the Board concludes that a VA examination to obtain medical opinion addressing whether the Veteran's service-connected back disability has caused or aggravated his depression is needed prior to adjudicating the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect the Veteran's increased rating claim for DDD of the lumbar spine, the Board must consider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia , the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, clinical findings relative to the Veteran's service-connected DDD of the lumbar spine documented in the most recent, July 2010 VA examination report do not met the requirements of section 4.59 as emphasized in Correia.  Specifically, the examiner did not address whether the range of motion testing of the lumbar spine was conducted in active or passive motion, or on weight-bearing or nonweight-bearing.  There is otherwise no medical evidence of findings responsive to section 4.59/Correia.  Therefore, in light of these deficiencies, and the Veteran's allegation that the 2010 examination does adequately evaluate the current severity of the DDD of the lumbar spine (see December 2016 correspondence), the Board finds that further examination of the thoracolumbar spine to obtain contemparenous and necessary clinical findings also is needed.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendo, supra.  


The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-particularly, the increased rating claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undetaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since June 2016.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, to address the nature and etiology of any current psychiatric disability. 

The entire, electronic record, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all psychiatric disability(ies) other than PTSD.

Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent medical and other objective evidence and all lay assertions, to include any assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his service-connected back disability by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain weakness, excess fatigability, and/or incoordination, on repeated use or during flare-ups; such loss should be expressed in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent  to him by the pertinent medical facility. 

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clams on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


